DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Chavka on 4/29/22.

The application has been amended as follows: 

Claim 12 is being amended as follows:
12. 	The wearable drug delivery device of claim 1, wherein the blunt cannula is configured to move through the opening in the housing for insertion into the patient.

Claim 13 is being amended as follows:
13. 	A wearable drug delivery device comprising: 
a housing having an opening; 
an adhesive disposed on a surface of the housing for attaching the housing to skin of a patient; 
a reservoir disposed in the housing and adapted to contain a drug; 
a plunger disposed in the reservoir; 
a first needle; 
a fluid conduit; 3Application No. 16/779,135Docket No.: 32263/47274BCON3 Amendment dated March 29, 2022 
a hub distinct from the reservoir and surrounding at least a portion of the first needle, wherein the hub is coupled to the fluid conduit; 
a delivery member having a wall that defines a passage between a first end and a second end of the delivery member, the first end of the delivery member being initially retracted within the housing and subsequently deployed through the opening in the housing for introduction into the skin of the patient, the second end of the delivery member configured to be operably connected in fluid communication with the reservoir via at least the first needle and the fluid conduit; 
a septum, wherein the first needle is configured to pierce the septum to facilitate fluid communication between the reservoir and the delivery member; 
wherein the first end of the delivery member is configured to move through the opening in the housing for introduction into the skin of the patient; and 
wherein the drug delivery device is free of an introducer needle for introducing the delivery member into the patient.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/29/22, with respect to all claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-13, 15-17, 20, 21, and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, while certain prior art references disclose various individual limitations of claim 1 (for example see 8/9/21 Non-Final Rejection), there does not appear to be an obvious combination of references currently that teaches all of a wearable drug delivery device comprising: a housing having an opening; an adhesive disposed on a surface of the housing for attaching the housing to skin of a patient; a blunt cannula moveable relative to the housing and having a wall that defines a passage between a first end and a second end of the blunt cannula, the wall having at least a first tapered region at the first end to define an opening in fluid communication with the passage, and at least one side port formed in the wall to resist interruption of fluid flow through the passage and out of the first end of the blunt cannula; a reservoir disposed in the housing and configured to be in fluid communication with the second end of the blunt cannula at least during drug delivery; a plunger disposed in the reservoir; a needle, wherein the second end of the blunt cannula is configured to be operably connected in fluid communication with the reservoir via the needle to deliver the drug to a patient; and wherein the blunt cannula is initially retracted within the housing and subsequently deployed in a linear direction through the opening in the housing for insertion into the patient, and wherein at least a portion of the second end of the cannula surrounds at least a portion of the needle.
Claims 2, 4-12, and 21 depend from clam 1.
As to claim 13, the applicant’s Remarks submitted 3/29/22 have obviated/clarified the previous rejections under 35 USC 112. The claim is considered allowable as no combination of references appears to teach all of 13. (Currently amended) A wearable drug delivery device comprising: a housing having an opening; an adhesive disposed on a surface of the housing for attaching the housing to skin of a patient; a reservoir disposed in the housing and adapted to contain a drug; a plunger disposed in the reservoir; a first needle; a fluid conduit; a hub distinct from the reservoir and surrounding at least a portion of the first needle, wherein the hub is coupled to the fluid conduit; a delivery member having a wall that defines a passage between a first end and a second end of the delivery member, the first end of the delivery member being initially retracted within the housing and subsequently deployed through the opening in the housing for introduction into the skin of the patient, the second end of the delivery member configured to be operably connected in fluid communication with the reservoir via at least the first needle and the fluid conduit; a septum, wherein the first needle is configured to pierce the septum to facilitate fluid communication between the reservoir and the delivery member; an automated mechanism configured to move the first end of the delivery member through the opening in the housing for introduction into the skin of the patient; and wherein the drug delivery device is free of an introducer needle for introducing the delivery member into the patient.
Claims 15-17, 20 and 22-24 depend from claim 13. 
As noted previously, claim 25 is an independent claim including the subject matter of previous claims 1, 2 and 3. It was noted in a previous office action (8/9/21 Non-Final rejection) that there was no combination of prior art found that made obvious the combination of previous claim 3 in combination with previous claims 1 and 2. Thus the instant claim 25 is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/            Primary Examiner, Art Unit 3783